Title: From George Washington to George Clinton, 19 September 1777
From: Washington, George
To: Clinton, George



Dear Sir
[c.19 September 1777]

Your favor of the 12th instant was delivered me last night. I recollect, that Permission was granted Mrs Hatfield to visit her Husband, & had not the least Doubt, but she would be suffered to return whenever she had an Inclination, unless some singular Circumstances should render it ineligible for a Day or two. Her Detention seems to be by the Mayor, to whom she was referred for a Passport. As Mrs Hatfield is not in the military Line & went in of her mere motion, I do not conceive, that I can with Propriety do any thing to obtain her releasement. But I am persuaded, your Letter to General Clinton representing the reasons for her going in, will effect it without Difficulty. It would be well to write her a Line to apply to him upon the subject.
I have not Time to add much on public Affairs. I am now about twenty five Miles from Philadelphia on the East Side of Schuylkill with the Main Body of our Army, fronting the Enemy, who are on the

opposite Side. We have also a Body of Troops hanging on their rear, under the Command of Genls Smallwood & Wayne. I suppose General Howe will soon attempt to pass the Schuylkill, which, unhappily admits of but too many easy Fords. I cannot give You the Particulars of the Action of the 11th. From the best Accounts I have been able to collect, their Loss was pretty considerable & chiefly fell on their Grenadiers & Light Troops, composing their flying Army. The Queens Rangers (Roger’s Corps) who formed their Advanced Guard, & who were first attacked in the Morning are said to have suffered severely. This Account I mean for yourself & not for the Public. I am Dr Sir with great Regard & Esteem, your most Obed. Sert

G.W.

